Case 1:20-cv-01879-SKC Document 1 Filed 06/25/20 USDC Colorado Page 1 of 13




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO



Action No:___________________________________



                        LONE STAR TAREGETED ADVERTISING, LLC,
                                   A Texas Corporation

                                               Plaintiff,

                                                   v.

                                         MILESTDS, INC.,
                                       A Colorado Corporation

                                              Defendant.

______________________________________________________________________________

                  COMPLAINT FOR PATENT INFRINGEMENT
                       AND DEMAND FOR JURY TRIAL
______________________________________________________________________________

       Plaintiff Lone Star Targeted Advertising, LLC (“LSTA”), for its Complaint against Miles

TDS, Inc. (“Defendant” or “TDS”), alleges as follows:

                                                  PARTIES

       1.        Plaintiff Lone Star Targeted Advertising, LLC (“LSTA”) is a limited liability

company organized under the laws of the State of Texas with its principal place of business in

Dallas, Texas.

       2.        On information and belief, MilesTDS, Inc. is a company organized under the laws

of Colorado. MilesTDS, Inc. is a registered corporation in the state of Colorado.



                                      JURISDICTION AND VENUE

       3.        This is an action for patent infringement in violation of the Patent Act of the

United States, 35 U.S.C. §§ 1 et seq.


                                                   1
Case 1:20-cv-01879-SKC Document 1 Filed 06/25/20 USDC Colorado Page 2 of 13




       4.        This Court has original and exclusive subject matter jurisdiction over the patent

infringement claims for relief under 28 U.S.C. §§ 1331 and 1338(a).

       5.        This Court has personal jurisdiction over Defendant because Defendant, on

information and belief, has transacted and is transacting business in the District of Colorado that

includes, but is not limited to, the use of products and systems that practice the subject matter

claimed in the patents involved in this action.

       6.        Venue is proper in this district under 28 U.S.C. 1400(b) because on information

and belief, Defendant has committed acts of infringement within this District. In addition, the

Defendant is a registered corporation in the State of Colorado.

                                                      FACTS

       7.        On October 9, 2001, U.S. Patent No. 6,301,619, entitled “System and Method for

Providing Service of Sending Real Time Electronic Information to Selected Individual Viewers

of Transmitted Video or Computerized Signals” was duly and legally issued. A true and correct

copy of the ’619 Patent is attached hereto as Exhibit A. The ’619 Patent issued from application

Serial Number 09/260,035 filed March 2, 1999. The inventors assigned all right, title and

interest in the ’619 Patent to Oplus Technologies Ltd. Oplus Technologies Ltd. assigned its

entire right, title, and interest in ‘619 Patent to Lone Star Technological Innovations, LLC, who

then assigned its entire right, title, and interest in the ’619 Patent to LSTA. LSTA is the sole

owner of all rights, title, and interest in and to the ’619 Patent including the right to sue for and

collect past, present, and future damages and to seek and obtain injunctive or any other relief for

infringement of the ’619 Patent.

       8.        On information and belief, TDS does business as Strategus and operates the

website www.strategus.com (“the Strategus Website”). See Exhibit B (Trademark Registration

of Strategus).

       9.        Claim 9 of the ’619 Patent states:

              A method for a sender sending real time electronic information to a viewer of
       transmitted video signals, the method comprising the steps of:

                                                   2
Case 1:20-cv-01879-SKC Document 1 Filed 06/25/20 USDC Colorado Page 3 of 13




       (a) providing viewer attribute information related to the viewer;

       (b) receiving and storing said viewer attribute information by an electronic device,
       included with an in communication with a television belonging to the view, said viewer
       attribute information input into said electronic device by the viewer;

       (c) providing sender requested electronic information of the sender to be transmitted by
       request of the sender to the viewer, said sender requested electronic information of the
       sender is included with a non-viewer provided subset of said viewer attribute information
       related to the viewer;

       (d) providing a service center for communicating to a television station provider of the
       transmitted video signals encoding instructions to form encoded sender requested
       electronic information of the sender;

       (e) transmitting a compound video signal including said non-viewer provided subset of
       viewer attribute information and said encoded sender requested electronic information of
       the sender by said television station provider of the transmitted video signals to said
       electronic device included with and in communication with said television belonging to
       the viewer;

       (f) making a decision selected from the group consisting of accepting said encoded
       sender requested electronic information of the sender and not accepting said encoded
       sender requested electronic information of the sender by said electronic device included
       with and in communication with said television belonging to the viewer, whereby said
       decision by said electronic device accepting said encoded sender requested electronic
       information the sender is made by recognizing said non-viewer provided subset of said
       viewer attribute information;

       (g) decoding said encoded sender requested electronic information of the sender by said
       electronic device included with and in communication with said television belonging to
       the viewer to form decoded sender requested electronic information of the sender;

       (h) formatting said decoded sender requested electronic information of the sender by said
       electronic device included with and in communication with said television belonging to
       the viewer to form formatted decoded sender requested electronic information of the
       sender;

       (i) opening up of a subwindow within said television belonging to the viewer; and

       (j) displaying said formatted decoder sender requested electronic information of the
       sender within said subwindow within said television belonging to the viewer.

On information and belief, TDS infringes Claim 9 of the ’619 Patent, through doing business as

Strategus. As stated on the Strategus Website: “Strategus was the first company to

programmatically run OTT/CTV ad campaigns in early 2015. Since then, Strategus has


                                                3
Case 1:20-cv-01879-SKC Document 1 Filed 06/25/20 USDC Colorado Page 4 of 13




continued to innovate in the areas of OTT/CTV targeting, optimization, reporting, and analysis.

Deep knowledge and experience in the OTT/CTV advertising space enables Strategus to serve

enterprise clients and brand agencies coast to coast. Strategus’ data-driven targeting plus

advanced optimization techniques ensure marketers will achieve maximum reach and KPIs while

maintaining the highest standard of brand-safety. As an omnichannel platform, the company

provides a wide range of managed-services and programmatic marketing solutions, including

OTT/CTV, display, paid search, paid social, and email.”

See https://strategus.com/2019/08/for-two-consecutive-years-strategus-appears-on-the-inc-5000/.

        10.     TDS’s system infringes each element of Claim 9 as follows:

                       a.      “providing viewer attributable information related to the viewer” –

TDS’s platform provides viewer attributed information related to the viewer, it utilizes viewer

attribute information via advanced audience analytics, in particular: “Strategus’ content agnostic

approach allows advertisers to dig deep and target their clients’ specific demographics and

consumer interests at the right time, in the right place and on their preferred device. Trying to

reach foodies? We can serve ads to specific dietary segments such as gluten-free, vegetarian or

keto to go beyond traditional segmentation by age, location, and gender. Traditional television

advertising simply can’t offer that level of personalization. Our data-backed, personalized OTT

audience targeting is derived from data management platform sources (DMPs) to fully customize

your OTT outreach across every channel and device. We seamlessly align, distribute and integrate

your ad campaign’s digital assets and content strategy wherever your client’s messaging pops up

— automatically. There’s no longer a need to produce content per outlet or format, thanks to

OTT.” See https://strategus.com/ott-audience-targeting/.




                                                   4
Case 1:20-cv-01879-SKC Document 1 Filed 06/25/20 USDC Colorado Page 5 of 13




                       b.      “receiving and storing said viewer attribute information by an

electronic device included with an in communication with a television belonging to the viewer,

said viewer attribute information input into said electronic device by the viewer” – In order for

TDS to utilize its platform and analytical system, an electronic device of the viewer’s is in

communication with a TV in order to obtain “real-time” audience data and insights. For most

viewers, on information and belief, this will be a set top box that provides the real-time analytics

information to the “sender.”




                                                  5
Case 1:20-cv-01879-SKC Document 1 Filed 06/25/20 USDC Colorado Page 6 of 13




 “Our programmatically placed over-the-top (OTT) ads utilize relevant audience segments,

 detailed demographics, and interest categories, paired with data-driven real-time bidding to solve

 these problems.” See https://strategus.com/why-ott-advertising/
                       c.       “providing sender requested electronic information of the sender to

be transmitted by request of the sender to the viewer, said sender requested electronic information

of the sender is included with a non-viewer provided subset of said viewer attribute information

related to the viewer” --   On information and belief, targeted advertisement based on the

campaign being run using TDS’s platform meets this requirement, as the sender is requesting the

sending of information from sender to viewer based on viewer attributable information.




                                                  6
Case 1:20-cv-01879-SKC Document 1 Filed 06/25/20 USDC Colorado Page 7 of 13




                      d.      “providing a service center for communicating to a television

station provider of the transmitted video signals encoding instructions to form encoded sender

requested electronic information of the sender” -- TDS’s platform is the service center that

interfaces in providing information of advertiser, content provider, and the viewer.




                                                 7
Case 1:20-cv-01879-SKC Document 1 Filed 06/25/20 USDC Colorado Page 8 of 13




                       e.     “transmitting a compound video signal including said non-viewer

provided subset of viewer attribute information and said encoded sender requested electronic

information of the sender by said television station provider of the transmitted video signals to

said electronic device included with and in communication with said television belonging to the

viewer.” -- This element is met as TDS transmits and sends encoded information, e.g. video to

viewers including non-viewer provided information in order to deliver ads targeted to the viewer,


                                                  8
Case 1:20-cv-01879-SKC Document 1 Filed 06/25/20 USDC Colorado Page 9 of 13




especially in regard to the TDS platform’s ability to: “…utilize device targeting optimizations to

serve only into true OTT devices and connected TVs. Ads can be placed on these devices either

through private marketplace placements (PMPs), direct deals (where publishers get a first look at

the inventory) or via an open market. The more partnerships, the greater reach and scalability for

advertisers.” See https://strategus.com/ott-inventory-devices/

                       f.      “making a decision selected from the group consisting of accepting

said encoded sender requested electronic information of the sender and not accepting said

encoded sender requested electronic information of the sender by said electronic device included

with and in communication with said television belonging to the viewer, whereby said decision by

said electronic device accepting said encoded sender requested electronic information the sender

is made by recognizing said non-viewer provided subset of said viewer attribute information” –

On information and belief, inherently, the only logical next step for said device is to determine

whether to accept (for purposes of viewing/displaying) said sender requested electronic

information based on whether the transmitted subset of viewer attribute information matches

viewer attribute information on the device. The device determines whether a given transmission

is intended for it by checking if the transmission is tagged with attributes matching its own local

attributes.

         Per the standard process of OTT ad insertion: “Playback devices will read the top level

manifest and learn the available profiles. They will then decide on a profile, read its individual

manifest and start reading decoding the segments. If the network conditions change, the

playback device may switch to a higher or lower profile as needed. On a live stream, manifests

are frequently updated.” See https://www.tvtechnology.com/opinions/scte10435-and-beyond-a-

look-at-ad-insertion-in-an-ott-world.

                       g.      “decoding said encoded sender requested electronic information of

the sender by said electronic device included with and in communication with said television

belonging to the viewer to form decoded sender requested electronic information of the sender” –



                                                  9
Case 1:20-cv-01879-SKC Document 1 Filed 06/25/20 USDC Colorado Page 10 of 13




On information and belief, encoded information is decoded in order for the information to be

displayed to the viewer.

                       h.     “formatting said decoded sender requested electronic information of

the sender by said electronic device included with and in communication with said television

belonging to the viewer to form formatted decoded sender requested electronic information of the

sender” – On information and belief, decoded information is necessarily formatted in an

appropriate manner consistent with the display requirements of the television with which it is in

communication.

                       i.      “opening up of a subwindow within said television belonging to

the viewer” – A television screen displays content. Within the television, on information and

belief, there are other windows, such as when choosing the menu which pops up. At least for

example, when dynamic brand insertion is utilized.

                       j.     “ and, displaying said formatted decoder sender requested electronic

information of the sender within said subwindow within said television belonging to the viewer”

-- On information and belief, after accepting, decoding, and formatting sender requested

electronic information, the electronic device necessarily displays said sender requested electronic

information.



                                      FIRST CLAIM FOR RELIEF

                   Patent Infringement of the ’619 Patent (35 U.S.C. §§ 101, et seq.)

        11.     LSTA refers to and incorporates herein by reference paragraphs 1-10.

        12.     Defendant infringed, either directly or indirectly, at least Claim 9 of the ’619

Patent in this judicial district and the United States, through the services they provided as

outlined at www.Strategus and as described above.

        13.     Defendant, therefore, by the acts complained of herein, made, used, sold, or

offered for sale in the United States, including in the District of Coloardo, products and/or


                                                 10
Case 1:20-cv-01879-SKC Document 1 Filed 06/25/20 USDC Colorado Page 11 of 13




services embodying the patented method, and have in the past infringed the ’619 Patent, either

literally or under the doctrine of equivalents, pursuant to 35 U.S.C. §271(a).

       14.     To the extent that some elements of claim 9 were performed by a different party

than TDS, TDS participated in the infringement (as described above) and received a benefit upon

performance of the steps of the patented method. For example, TDS provided the software and

technology that established viewer attribute information related to the viewer that can be

collected, and how that information was transmitted, received, stored and acted upon in

accordance with the patented method. TDS received a benefit from such actions by the customer

and television station provider as it allowed targeted advertising to be displayed through the top

set box.

       15.     Upon information and belief, the acts described above concerning the use, offer

for sale, sale, operation, distribution, and/or installation of TDS’s’ products and/or software and

those described below also constitute acts of induced and contributory infringement. Customers

and users used the infringing products and software to provide targeted ads.

       16.     To the extent that some elements of a claim were performed by a different party

than TDS, TDS, through its software and infringing products, participated in the infringement (as

described herein) and receives a benefit upon performance of steps of a patented method. For

example, TDS provided the software and technology that established viewer attribute

information related to the viewer that can be collected, and how that information was

transmitted, received, stored and acted upon in accordance with the patented method. TDS

received a benefit from such actions by the customer and television station provider as it allowed

targeted advertising to be displayed.

       17.     Upon information and belief, TDS provided its customers and/or users of its

products and software instructions to use, load and operate in an infringing manner or to create

and use infringing products. Upon information and belief, TDS further induced its customers

and/or users of TDS’s platform to use its products (and accompanying software) by providing

subscriptions to TDS’s platform. Further, TDS had actively induced infringement by its

                                                 11
Case 1:20-cv-01879-SKC Document 1 Filed 06/25/20 USDC Colorado Page 12 of 13




customers and/or users of TDS’s products and software in this judicial district. Upon

information and belief, TDS knowingly and specifically designed TDS’s platform in a manner

that infringed the ’619 Patent. Upon information that belief, TDS also provides support services

for claim 9 of the ’619 Patent. TDS’s targeted advertising method has no substantial non-

infringing use. TDS has acted with specific intent to induce or cause infringement and to

conduct acts of infringement as described herein within the jurisdiction and elsewhere. Upon

information and belief, TDS continued to provide instructions since having notice and actual

knowledge of the ’619 Patent.

       18.     Upon information and belief, TDS’s method has no substantial non-infringing

uses and is especially made and/or adapted so as to infringe the ’619 Patent. TDS has acted with

specific intent to induce or cause infringement and to conduct acts of infringement as described

herein within this District and elsewhere.

       19.     Plaintiff has complied with the notice requirement of 35 U.S.C. § 287 and does

not currently make, use, sell offer for sale products or services embodying the ‘619 Patent.

       20.     Plaintiff reserves the right to modify its infringement theories as discovery

progresses in this case; it shall not be estopped for infringement contentions or claim

construction purposes by the infringement allegations that it provides with this Complaint. The

element-by-element analysis herein is intended to satisfy the notice requirements of Rule 8(a)(2)

of the Federal Rule of Civil Procedure and does not represent Plaintiff’s preliminary or final

infringement contentions or preliminary or final claim construction positions.

       21.     By reason of the acts of TDS alleged herein, LSTA has suffered damage in an

amount to be proved at trial.

                                             JURY DEMAND

       LSTA demands a jury trial on all issues so triable.

                                        PRAYER FOR RELIEF

       WHEREFORE, LSTA prays for relief as follows:



                                                12
Case 1:20-cv-01879-SKC Document 1 Filed 06/25/20 USDC Colorado Page 13 of 13




       A.      Judgment that Defendant has directly infringed, and induced others to infringe,

the ’619 Patent either literally and/or under the doctrine of equivalents;

       B.      Judgment awarding LSTA general and/or specific damages, including a

reasonable royalty and/or lost profits, in amounts to be fixed by the Court in accordance with

proof, including enhanced and/or exemplary damages, as appropriate, as well as all of

Defendant’s profits or gains of any kind from their acts of patent infringement from six years

prior to the filing of the complaint until March 2, 2019;

       C.      Judgment awarding LSTA all of its costs, including its attorneys’ fees, incurred in

prosecuting this action, including, without limitation, pursuant to 35 U.S.C. § 285 and other

applicable law;

       D.      Judgment awarding LSTA pre-judgment and post-judgment interest; and

       E.      Judgment awarding LSTA such other and further relief as the Court may deem

just and proper.



 Dated: June 25, 2020                                       Respectfully submitted,

                                                            BANIE & ISHIMOTO LLP

                                                            By /s/ John A. Lee

                                                            John A. Lee
                                                            3705 Haven Ave., #137
                                                            Menlo Park, California 94025
                                                            Telephone: 650-241-2773
                                                            Email: ishimoto@banishlaw.com

                                                            Attorney for Lone Star Targeted
                                                            Advertising, LLC




                                                 13
